DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions
Applicant’s election without traverse of Group I claims, claims 1-19 in the reply filed on 10/14/2022 is acknowledged.  Claims 20-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II claims, there being no allowable generic or linking claim.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-19, Claim 1 recites “a second compound applied on at least a portion of the back side of the substrate and applied on the side lap area on the top side of the substrate . . .”  As best as understood this recitation is unclear and confusing because Claim 1 has a hybrid composite construction material comprising: a substrate with a top side and a back side; a first compound applied on the top side of the substrate; a portion of the first compound subsequently removed from a side lap area on the top of the substrate.   Therefore is the second compound applied on the side lap area on the top side not having a portion of the first compound removed or on another portion of the side lap area or on both.  Also the wording “removed from a side lap area on the top of the substrate” is unclear and confusing whether the “top of the substrate” is the same or different from “a top side” of the substrate?  Also the wording “top of the substrate” lacks antecedent basis because the substrate has a “top side”.  
Claim 3 recites “the substrate is saturated with the first compound” which is unclear and confusing whether such saturation is from first compound applied on the top side or in addition thereto.    
Claim 19 recites “the second compound on the bottom of the substrate”, which is unclear and confusing whether the bottom of the substrate is the same as the back side or is the bottom of the substrate including the top side and back side.  Also the term “the bottom” lacks antecedent basis given depending on the substrate orientation the back side of pending Claim 2 from which Claim 19 depends can be a bottom for the substrate.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 4,717,614, Bondoc et al. (hereinafter “Bondoc”) in view of by U.S. 2004/0009319, Zanchetta et al. (hereinafter “Zanchetta”). 
Regarding Claims 1-19 Bondoc discloses in the entire document particularly in the abstract and Figures 1-3 and Col. 8, lines 9 to Col. 9 line 16 and Col. 9, line 45 to Col. 10 line 30 a rectangular shingle sheet such as a composite roofing shingle {reading on hybrid construction material of the pending Claims 1-2} of a substrate, 30 of Fig. 3, with top side 10 and backside 20 {for the pending claims 1-2} having a butt portion which is longitudinally divided into spaced apart tab segments and an undivided headlap portion which is 1.3 to 1.5 times higher than the outward extensions of said tab segments in said butt portion; said butt portion and headlap portion carrying an asphaltic backing, 32, {reading on a second compound applied to the backside of the substrate} of varying thickness.  The upper area of the headlap portion is of a height approximately equal to that of the butt portion is coated with an asphaltic backing of between about 5 and about 15 mils thickness and the remaining lower area of the headlap portion and the entire butt portion is uniformly coated with an asphaltic backing of between about 20 and about 75 mils thickness (0.1295 mm to 1.905 mm) {reading on first compound of pending Claim 1 given that the first compound need not be different from the second compound}.  
From Col. 2, lines 50-68 the underside and unexposed surface of the base sheet also carries an asphaltic layer; however, the undercoating is deployed in a layer of varying thickness, wherein the butt portion, including the entire tab segments, and a lower area of from about 1/7 to about 3/7 of the headlap portion, from a point where the headlap joins the butt portion, is coated with asphaltic material in a thickness about as great or greater than that on the upper surface of the base sheet and greater than that on the remaining under surface of the headlap portion, e.g. between about 20 and about 100 mils, preferably between about 25 and about 75 mils thickness in the butt area {reads on the second coating.  The underside coating thickness of individual tab segments in the butt portion can be varied within the above 20 to 100 mils range (0.508 to 2.54 mm), if desired for increased irregularity.  However, a coating of substantially uniform thickness is more economically produced {reading on the second compound thickness of 0.1 to 2.0 mm of pending Claim 19}.  
From Col. 3, lines 26- 55 to Col. 4, line 11 the asphaltic material applied as a coating to the upper and under surfaces of the base sheet is generally of a viscosity between about 500 and about 10,000 centipoise, preferably between about 1,000 and about 5,000 centipoise.  A minimally coated undersurface of the headlap portion is preferably between about one twentieth and about one fourth the thickness of the butt portion or the remaining 1/7-3/7 area of the adjoining undercoated headlap area.  For convenience and improved packing and handling procedures in the case of a composite shingle having a shingle sheet as described and a shingle strip underlying the butt portion and at least 1/7th of the headlap portion of the sheet and having its upper and under surfaces coated with asphaltic material where a separate, exposed self-sealing area is applied to the strip under surface, it is recommended that a release strip be affixed longitudinally to the back of the upper headlap area of the shingle sheet so that when individual composite shingles are packed in a flip-flop, back-to-back position, the release strip contacts and overlays the self-sealing areas of the strip, thus preventing the adherence of shingles prior to installation. Suitable sealant materials for the shingle strip include the asphaltic material, petroleum residue, an asphaltic adhesive modified with butyl rubber or any other inexpensive and weather resistant adhesive to which may be added mineral filler, low melt rubber, or plasticizer.  From the abstract the butt portion and headlap portion carry an asphaltic backing of varying thickness, and a separate elongated strip underlying the tab segments which fills the space between the tabs and is secured to the shingle sheet in a position underlying the thickened asphalt coated area of said sheet.  Given the strip is asphaltic and is applied like the headlap for adhesion the position of the Office is that the thickness can be the same as that for the asphaltic backing of between about 5 and about 15 mils thickness (0.1295 mm to 0.381 mm) {reading on thickness of second compound of pending Claim 18 given that the first compound need not be different from the second compound}.  
From Col. 4 lines 28-64 unitary shingle can be used in courses which can be installed in overlapping arrangement, wherein the butt portions of one course overlap the headlap portions of the preceding course, a particular and preferred embodiment concerns a composite fiberglass roofing shingle comprising a rectangular fiberglass sheet having a headlap portion and a butt portion.  The butt portion is divided into a series of spaced apart tab segments.  An elongated strip which is of substantially the same length, and preferably having substantially the same asphaltic coating thicknesses, as applied to the shingle sheet on its upper surface and on its unthickened under surface of the headlap portion, constitutes the remaining unit of the composite. The strip, which fills the spaces between the tabs, is adhered to the shingle sheet, preferably along the underlapped lower headlap portion and the entire tab areas of the butt portion.  However a separate adhesive for the shingle sheet component of the composite need not be applied to the back coated layer and that adhesion may be accomplished by heating the shingle sheet back coating per se which possesses sealing properties.  Accordingly, suitable adhesive materials include the asphaltic material used for coating, petroleum residue, asphalt adhesive modified with butyl rubber or any other inexpensive and weather resistant adhesive to which may be added mineral filler, low melt rubber, and/or plasticizers.   
However Bondoc does not expressly disclose that the headlap is a side lap area of the pending Claims or any compound is scraped as for pending Claim 2.    
Zanchetta like Bondoc is directed to bituminous roof covering composites as disclose in the abstract and at ¶s 0001-0003, 0016, and 0037 a modified bituminous roof covering composite such as membranes and underlayments that comprise a thermoplastic (atactic polypropylene), elastomeric (styrene-butadienestyrene) or thermoplastic polyolefin (TPO) modified bituminous roofing material with a reflective and emissive surface laminate forming a top surface of the composite to constitute a roof with thermal characteristics which substantially reduced the amount of radiant energy entering a structure with such a covering.  The roofing membranes that have a top layer of atactic polypropylene (APP), amorphous poly alpha olefin (APAO), thermoplastic polyolefin (TPO), styrene-butadiene-styrene (SBS), styrene-ethylene-butadiene-styrene (SEBS) or synthetic rubber modified bituminous compound.  The composition utilizes bitumen (asphalt), plastomeric modifiers (APP), thermoplastic polyolefins (TPO), elastomeric modifiers (SBS and SEBS), and fillers and a bottom layer of atactic polypropylene (APP), amorphous poly alpha olefin (APAO), thermoplastic polyolefin (TPO), styrene-butadienestyrene (SBS), styrene-ethylene-butadiene-styrene (SEBS), synthetic rubber modified bituminous compound or a self-adhesive compound, whose composition utilizes bitumen (asphalt), plastomeric modifiers (APP), thermoplastic polyolefins (TPO), elastomeric modifiers (SBS and SEBS), and fillers, and preferably have an adhesive strip on the side lap of the top surface of the sheet to facilitate easy and excellent adhesion, and a surface laminate on the top weathering surface to provide the desired reflectivity and emissivity characteristics.  From ¶s 0001-0003 as in roofing membranes adapted for the waterproofing and sealing of substrate structures, use bituminous compositions for manufacturing waterproofing membranes, generally for roof covering can have support sheets of fabric like polyester, fiberglass or both saturated and coated with modified bituminous coating material {reading on saturation as in pending Claims 3-5.  Also prepared roofing structures with such modified bituminous material provide either more elasticity with greater flexibility at low temperatures or more resistant against the effects of the atmosphere (especially ultra-violet rays) and less susceptible to being damaged by foot traffic.  
Given that the afore-described modified bituminous compounds can be the top layer or a bottom layer having bitumen (asphalt) as Bondoc also has asphaltic compounds for the top side of the substrate and these afore-described modified bituminous compounds are scrapable such compounds with the same purpose of asphaltic compounds for roofing materials can be substituted for or combined with the asphaltic compounds of Bondoc in a scrapable layer in the headlap that is replaced with strip asphaltic material.  Also the headlap depending on orientation of the roofing material having a purpose of having asphaltic material for adhesion with overlapping shingles can be a side lap from Zanchetta given such similar purpose.  Also given the similar purpose and the modified bituminous compounds and asphaltic material of Bondoc the modified bituminous compounds can be substituted and combined to read on pending Claims 6-17 as a first and/or second compound.  
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  In the alternative in accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).
From ¶ 0037 one or more reinforcement carrier sheets 2, which may be polyester, fiberglass, or a polyester/fiberglass combination, is unwound from a mat unwinding station 27, and saturated with the APP or SBS modified bitumen compound top layer 3 in the saturation tank 28.  Coating thickness is controlled using calender rolls 29 immediately after the saturated carrier sheet 2 comes out of the saturation tank 28.  In the case of dual compound membranes which have a self-adhesive coating on the bottom surface, compound from the carrier sheet back side 2a is scraped off using a scraper 30 in order to facilitate application of the self-adhesive compound bottom layer 4 on the carrier back side 2a of the carrier sheet 2 during a later stage in the manufacturing process.  Afterwards, adhesive strips 8 are applied on the side lap 7 using adhesive applicator 31.  
Applicants are reminded concerning the wording “a portion of the first compound subsequently removed from a side lap area on the top of the substrate” of pending Claim 1 and “the first compound was applied on at least a portion of the back side of the substrate and the first compound at least partially removed from the back side of the substrate prior to having the second compound applied” of Claim 2 that "product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." See MPEP 2113.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In accordance with MPEP § 2113 I the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").   
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have from Bondoc a rectangular shingle sheet such as a composite roofing shingle as hybrid construction material with a substrate having a top side and backside with the former having a butt portion and an undivided headlap portion with the butt portion and headlap portion carrying an asphaltic backing as a first compound applied to the frontside and second compound applied to the backside of the substrate of thickness between about 0.1295 mm to 1.905 mm and a strip on the headlap, as afore-described, where from Zanchetta the compound on the front side is a scraped first compound in the headlap which can be a side lap with the second compound while modified bituminous compounds of Zanchetta can be the first compound on the front side of the substrate motivated to have modified bituminous prepared roofing of either more elasticity with greater flexibility at low temperatures or more resistant against the effects of the atmosphere (especially ultra-violet rays) and less susceptible to being damaged by foot traffic as for the hybrid composite construction material of pending claims 1-19.  Furthermore the combination of Zanchetta with Bondoc has a reasonable expectation of success for one skilled in the art because both have types of bituminous materials for coating fibrous substrates like fiberglass mat for roofing products.     
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/KENNETH J STACHEL/Primary Examiner, Art Unit 1787